Title: From Benjamin Franklin to Thomas and Richard Penn, 28 November 1758
From: Franklin, Benjamin
To: Penn, Thomas,Penn, Richard


Gentlemen
London Novr. 28th. 1758.
I yesterday receiv’d a Paper from Mr. Paris, containing your Answer to the Heads of Complaint, wherein I am inform’d that the Proprietaries, “to take off all pretence of Clamour, are very ready to have the annual Income of their Estate enquired into, and are as ready to contribute whatever the said Sum [viz. £5000 by them formerly ordered to be paid] shall fall short of their Proportion of what has been laid on the Inhabitants in general, for every part of their Estate that is in its Nature Taxable; but, as an Equality is contended for, they do expect, if they have contributed more than their Proportions (which they believe they have very greatly) that the Overplus shall be return’d to them; And, as the House of Representatives contend for their Right in disposing of their Property, and do not represent the Proprietaries, so the Proprietaries conceive, and are advised, they themselves, and they only, have a Right to judge, when, and how, to dispose of their Estates and Propertys.”
As the Money granted last year is probably expended before this time, and a new Supply Bill must come under Consideration in the ensuing Winter Session, it seems necessary, for preventing Delays prejudicial to his Majesty’s Service, that this proposal shou’d be clearly understood by the Assembly: I therefore beg to be inform’d more explicitly of the following particulars. 1. In what Manner you are willing the Annual Income of your Estate should be enquired into, and whether you will consent to a Law that shall direct such enquiry, and the Mode of it. 2. What Parts of your Estate you look upon to be in their Nature taxable, and what Parts not taxable. 3. Whether the proportion you propose to contribute, is to relate only to the Taxes that have been heretofore laid on the Inhabitants, and the Sums already raised and spent, or to those also that shall hereafter be found necessary to be laid and raised for the Defence of the Province in the insuing and future years. 4. Whether it is proposed that the Assembly for the future, do dispose of what the People pay for his Majesty’s Service, and the Proprietaries separately dispose of their Proportion, and that otherwise they will not contribute; or what is the plain Intention of those Expressions that relate to the Disposition of the Money.
As a Ship is just departing for Pennsylvania, I request as speedy an Answer as may be to these Points, they being of immediate Importance. The rest of the Matters contain’d in the Paper may be considered at another time. Mean while, with due Respect, I am, Gentlemen Your most obedient and most humble Servant
B Franklin
Thomas Penn and Richd. Penn Esqrs. Agent for the Assembly of Pennsylvania
 Endorsed: 28th Novr 1758 Copy Mr Franklins Letter to the Proprs after receiving their answer to the Heads of Complaint. reced from Mr Allen by Packet 18th Febry 1759 at 10 o Clock at Night Enterd. in Minutes 26th. March 1759. No 214
